Citation Nr: 1544433	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 until June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

In January 2013, the Veteran testified before the Board at a hearing held via videoconference. The issue was previously remanded by the Board in February 2013 for further development, specifically for a VA medical evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's February 2013 remand were not fully completed. A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Veteran contends that his current low back disability had its onset in service, when he strained his back lifting 50 to 100 pound batteries and also from the wear and tear of working as an electrician on helicopters throughout his service.
Service treatment records reflect that in February 1974, the Veteran had low back pain that was probably due to lifting a 53 pound battery. The diagnosis was a strained muscle. In May 1975, the Veteran was carrying a heavy box one week previously and had a resulting painful back. The pain was worse with sitting and long standing. There was pain at the mid-thoracic spine with deep pressure. The assessment was thoracic spine strain.

Post-service treatment records reflect that in June 2008, an x-ray of the lumbar spine, taken for long standing back pain, showed degenerative changes.

In a September 2008 VA medical opinion, the examiner opined that the Veteran's degenerative disease of the lumbar spine is less likely caused by or the result of lumbar strain in service and is more likely age related and due to his occupation of remodeling houses and construction work. In a February 2013 remand, the Board found the September 2008 VA medical opinion to be deficient. The Board noted that the 2008 examiner's rationale failed to explain why the Veteran's current low back disability was unrelated to his documented back strains in service. As a result, the Board directed the AOJ to provide the Veteran with a medical examination and opinion as to whether the Veteran's low back disability is causally related to his military service. Specifically, the examiner was to opine whether it is at least as likely as not that the Veteran's current low back disability was caused or aggravated by his service, to include the two in-service incidents of muscle strains.

In an April 2013 VA medical examination, the examiner opined that the Veteran's low back disability is less likely than not incurred in or caused by his in-service injury. The examiner explained that the Veteran had a minor in-service muscle strain from lifting a 53 pound battery that resolved. The examiner further opined that the Veteran's current lumbar spine condition is due to his post-service work and age.

The Board finds that the April 2013 to be inadequate. The April 2013 examiner provided the same deficient rationale as the September 2008 examiner. Furthermore, the February 2013 remand specifically requested the examiner discuss both in-service muscle strains. The February 2013 examiner discussed the 1974 muscle strain and explained that it was resolved. However, the examiner failed to discuss the subsequent May 1975 back strain the Veteran experienced in service.

As such, the Board finds that a supplemental opinion is required discussing whether the Veteran's low back disability is related by his military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA evaluation to determine the etiology of the Veteran's low back disability. The examiner should review the claims file and note that review. A thorough rationale should accompany all opinions reached. The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was caused or aggravated by his service, to include the two in-service incidents of muscle strains (See February 1974 and May 1975 chronological record of medical care). If a negative opinion is reached, the examiner must explain why the in-service strains are not related to the current low back disability.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




